Citation Nr: 1028491	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for carcinoma of the colon, 
claimed as secondary to a service-connected duodenal ulcer.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision, issued in March 
2005 by the RO.  


FINDINGS OF FACT

In July 2010, prior to promulgation of a final decision, the 
Board was notified by the RO that the Veteran had died in April 
2010.  


CONCLUSION OF LAW
	
Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, in this case, the Veteran died during the pendency 
of the appeal.  As a matter of law, an appellant's appeal does 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-
34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).  

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
request must be filed not later than one year after the date of 
the Veteran's death.  See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title."  

The Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  An eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request for 
substitution with the RO from which the claim originated (listed 
on the first page of this decision).  


ORDER

The appeal is dismissed without prejudice.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


